Exhibit 99.1 Hatteras Financial Corp. Announces Third Quarter 2015 Financial Results WINSTON-SALEM, N.C.(BUSINESS WIRE)—October 27, 2015Hatteras Financial Corp. (NYSE: HTS) (“Hatteras” or the “Company”) today announced financial results for the quarter ended September 30, 2015. Third Quarter 2015 Highlights · Comprehensive loss of $0.88 per weighted-average common share · Core earnings of $0.45 per weighted-average common share · Dividend of $0.45 per common share · Quarter end book value of $19.69 per common share · GAAP leverage of 6.5 to 1 at period end · Effective leverage of 7.8 to 1 at period end · Weighted-average constant prepayment rate (“CPR”) of 21.1 for the quarter · Closed on the acquisition of Pingora effective August 31 · Purchased $171 million of mortgage servicing rights (“MSR”) through September 30 · Purchased $93 million of prime jumbo adjustable-rate mortgages (“ARMs”) during the quarter · Joined the Federal Home Loan Bank of Atlanta Third Quarter 2015 Results For the quarter ended September 30, 2015, the Company had comprehensive income (loss) available to common shareholders of $(84.9)million, or $(0.88) per weighted-average common share, as compared to $(48.6) million, or $(0.50) per weighted-average common share, for the quarter ended June 30, 2015.The increase in comprehensive loss available to common shareholders was largely due to the volatility in the interest rate markets, as the value of the Company’s hedges declined $145 million while the Company’s investments increased in value by $18 million.For the quarter ended September 30, 2015, the Company had core earnings of $0.45 per weighted-average common share compared to $0.50 per weighted-average common share during the quarter ended June 30, 2015.The decrease was driven primarily by a decrease in interest income along with higher borrowing costs.During the quarter, the Company completed its acquisition of 100% of the voting interests of Pingora Loan Servicing LLC and Pingora Asset Management LLC (together “Pingora”).The Company purchased $171 million of MSR on conforming loans during the quarter from Pingora’s flow purchase partners. “In the third quarter, the market was surprised by expectations for an increase in short term rates that failed to materialize”, said Michael R. Hough, the Company’s Chairman and Chief Executive Officer. “Even though we have been positioned for higher short-term rates for some time now, performance in the quarter may have been negatively impacted by the market’s reaction to the Fed’s decisionand concerns around slowing global economic growth.The resulting market volatility contributed to an unusual dislocation of the normally inverse relationship between our assets and our hedges which meaningfully impacted book value. Our expectation is that these conditions could persist for the near term but could begin to normalize as clarity on both domestic and global economies improve. “We are pleased with the progress made in all of our flow driven businesses and the benefits of acquiring assets in the primary market are apparent from our improved pricing and control over the formation of our assets. Our direct relationships with originators for agency ARM mortgage-backed securities (“MBS”), jumbo ARMs, and MSR are a strategic advantage for Hatteras’ long-term strategy. By the end of the third quarter, we had acquired a significant amount of MSR and of prime jumbo ARMs. We expect these investments to generate enhanced risk-adjusted returns to our portfolio with a diversification of our funding and directional risks. Assuming market conditions remain attractive, we will continue to allocate additional capital to MSR and prime jumbo ARM investments in the coming quarters.” Net interest margin for the quarter ended September30, 2015 was $51.7 million, compared to $53.9 million for the quarter ended June30, 2015.The Company’s net interest spread decreased to 1.19% for the third quarter of 2015 compared to 1.21% for the second quarter, driven by lower portfolio yield.The yield on the Company’s MBS decreased to 1.77% in the third quarter compared to 1.84% in the second quarter due to a decrease in average gross coupon and an increase in MBS prepayments resulting in higher premium amortization expense.Average portfolio yield including TBA dollar roll income was 1.86% in the current quarter, down from 1.94% in the second quarter.Effective net interest margin, which includes certain adjustments related to derivatives as well as TBA dollar roll income as detailed later in this release, was $54.2 million for the third quarter of 2015 as compared to $61.8 million for the second quarter as the cost of the Company’s hedges increased.Effective interest rate spread was 0.80% for the quarter ended September 30, 2015, falling from 0.86% the previous quarter.
